PER CURIAM.
The only issue meriting discussion is whether the trial court erred in retaining jurisdiction over “the first third of the maximum sentence imposed” pursuant to Section 947.16(3), Florida Statutes (1983), of a life sentence.
We adopt the position of the Third and Fifth Districts that Section 947.16(3) is inoperable. Kosek v. State, 448 So.2d 57 (Fla. 5th DCA 1984); Woodson v. State, 439 So.2d 976 (Fla. 3d DCA 1983); Rodriguez v. State, 424 So.2d 892 (Fla. 3d DCA 1982), and Cordero-Pena v. State, 421 So.2d 661 (Fla. 3d DCA 1982). Where a trial court imposes a life sentence, it is improper for it to retain jurisdiction over the first one-third of a life sentence because it is impossible to calculate the length of time over which jurisdiction is retained.
Accordingly, we remand and direct the trial judge to strike that portion of the order retaining jurisdiction. In all other respects, the judgment is affirmed.
LETTS, DELL and WALDEN, JJ., concur.